DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply filed 10/23/2020, is acknowledged.  Claims 1-19, 21, 23-30 and 33-37 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2020 and 11/09/2020, have been considered by the examiner.

Withdrawal of Claim Rejections
	Any previous rejection not reiterated herein has been withdrawn.  Applicant has submitted a certified English translation of foreign priority document French Application No. 1559200.   Accordingly Tamarkin (US 2018/0064638) is no longer considered prior art. 
Regarding the double patent rejection, Applicant argues that the rejection does not provide a reason why the claims would have been obvious if the only difference were the active ingredient.  Applicant further suggest that the difference between ivermectin and brimonidine is not obvious because they “are too structurally and functionally dissimilar.”  Reply at page 9..  The argument is not persuasive because both agents are commonly known by one of ordinary skill in the art to treat rosacea, and thus it would have been obvious to substitute and/or incorporate an additional agent useful for the same purpose. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-19, 21, 23-30 and 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lentini etal. (U.S. Patent No. 6,177,092) in view of Holmes et al., J. Clinical Aesthetic Dermatology, Vol. 8, No. 8, August 2015,evidenced by Birbara (US 2011/0311592).
	Regarding claim 1, Lentini et al. teaches a system that is self-foaming. The self-foaming system has at least two components that are maintained in separate containers. The components produce carbon dioxide when they commingle with containers (current claim 4).  See abstract.  Lentini et al. teaches cosmetic or pharmaceutical self-foaming system for application to the skin or the hair. The system comprises, as separate aqueous components, at least two components: an acid component and an alkali metal bicarbonate component. The acid component is either an organic acid with no greater than 8 carbon atoms or an inorganic acid.  Examples of acids include but are not limited to citric acid, ascorbic acid, tartaric acid, gluconic acid, malic acid, acid potassium bitartrate, acid sodium citrate, phosphoric acid and acid phosphate and pyrophosphate salt, such as monosodium phosphate and disodium pyrophosphate, salicylic acid, lactic acid, as well as other salts of these acids (current claims 8-10).  The bicarbonate component can be sodium bicarbonate or potassium bicarbonate (current claims 5 and 26). The two components are each combined with a cosmetically or pharmaceutically acceptable carrier. To use the system, the components are dispensed and applied to the surface to be treated, such as the skin or the hair.  Upon commingling with each other, the acid and bicarbonate components release carbon dioxide (column 1, line 64 to column 2, line 16). The acid component can also include leavening agent such as acid sodium citrate (column 4, line 3-16). To intensify and lengthen the duration of the reaction and consequently, the effervescent property derived from carbon dioxide generation, each of the components of the system maybe present in an amount from about 0.5 to about 50 percent, by weight of each component, preferably about 1 to about 20 See  column 6, line 38-61. In addition, the systems can be used for delivery of cosmetic or pharmaceutical topically therapeutic active agents to the skin for the treatment and/or amelioration of various skin conditions. Accordingly, the self foaming systems of the present invention may also comprise useful active ingredients, for the purposes of treating both the skin and the hair. Useful active ingredients include, but are not limited to antioxidants, antimicrobials, sunscreens, analgesics, anesthetics, anti-acne agents, antidandruff agents, antidermatitis agents, antipruritic agents, antiinflammatory agents, antihyperkeratolytic agents, anti-dry skin agents, antiperspirants, antipsoriatic agents, antiseborrheic agents, hair conditioners and hair treatment agents, antiaging agents, antiwrinkle agents, antihistamine agents, skin lightening agents, depigmenting agents, wound-healing agents, vitamins, corticosteroids, tanning agents, or hormones. The selection of the active in the formulation is determined by its solubility and/or stability in either oil or water (column 7, line 35-53). 
	Lentini et al. does not teach brimonidine or “0.15% to 5% by weight” of gelling agent. 
	Holmes et al. teaches topical brimonidine gel 0.33% to treat erythema of Rosacea.   See Title.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lentini et al. and Holmes et al. and arrive at the instant claims, the rationale behind this conclusion of obviousness being known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Here, Lentini et al. teaches self-foaming compositions that can be used for pharmaceutical topical therapeutic active agents to the skin including anti-inflammatory agents for purpose of treating the skin.  Lentini et al. also teaches that the composition is substantially non-irritating, see col. 3, lines 27-29, and may provide a cooling sensation.  See col. 7, line 55.  Holmes et al. teaches treating an inflammatory skin disease, Rosacea, with topical brimonidine gel 0.33%.   Holmes et al. also teaches that there are adverse events associated with topical brimonidine gel. 0.33%, thus providing a design or market incentive to reduce, prevent or ameliorate such adverse events.  Accordingly, it would have been 
Further, Lentini et al. teaches a foam composition comprising component 1 comprising 4.7% of sodium bicarbonate, 0.1% of sodium hyaluronate and 90% of water; component 2 comprising 4.7% of sodium pyrophospate, 0.1% of sodium hyaluronate and 90% of water.  No cellulose or derivatives is required, no surfactant of the family alkylpolyglucoide and glucamide is required (current claim 25). Furthermore, “leave-on topical application” is considered as intended use. The intended use of the claimed composition does not patentably distinguish the composition, per se, since such undisclosed use is inherent in the reference composition. In order to be limiting, the intended use must create a structural difference between the claimed composition and the prior art composition. In the instant case, the intended use does not create a structural difference, thus the intended use is not limiting.
Regarding brimonidine in intermediate B (with sodium bicarbonate), since there is finite choice (either in A or B or both), it is obvious to have brimonidine in intermediate A.
Regarding 0.15% to 5% of gelling agent, Lentini et al. teaches 0.1% of sodium hyaluronate, which is a gelling agent as evidenced by Birbara.  Since prior art 0.1% is so close to 0.15%, the claimed range of 0.15% to 5% is obvious because a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp, of America v. Banner, 778 F,2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). MPEP 2144.051. Furthermore, since amount of sodium hyaluronate is adjustable and optimizable parameter, it is obvious for one artisan in the art to optimize the amount of sodium hyaluronate and have 0.1% to 5%, especially in the absence of showing the criticality of the claimed range. MPEP 2144.05 II. Generally, differences in concentration or 
Regarding claims 7,12, 28 and 30, Lentini et al. teaches component 1 comprising 4.7% sodium bicarbonate in water, which is basic pH, inside pH 7 to 12; component 2 comprising 4.7% disodium pyrophosphate (or citric acid / acid sodium citrate), which is acid pH, inside pH 1 to 6.
Regarding claim 10, one of ordinary skill in the art would have been motivated to include acid sodium citrate (reads on sodium citrate) together with citric acid as acid component because both acid sodium citrate and citric acid are recognized by Lentini et al. as acid component to react with sodium bicarbonate to generate carbon dioxide, and "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [Tjhe idea of combining them flows logically from their having been individually taught in the prior art." in re K&rkhoven, 626 F.2d 846,850, 205 USPQ 1069, 1072 (CCPA 1980). MPEP 2144.06. Therefore, it is obvious for one of ordinary skill in the art to have the mixture of acid sodium citrate and citrate acid (citrate acid /sodium citrate buffer) in foam composition and produce instant claimed invention with reasonable expectation of success. Furthermore, acid sodium citrate is also leavening agent to be added with citric acid as suggested by Lentini et al.
Regarding claims 16-17, Lentini et al. teaches sunscreen and disodium EDTA (a preservative agent).
.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19, 21, 23-30 and 33-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18, 20, 21, 23, 24, 26-31 and 34-40 of copending Application No. 15/764,804 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to self-foaming compositions which differ only in the active ingredient, i.e., ivermectin as opposed to brimonidine. Because both agents are commonly known by one of ordinary skill in the art to treat rosacea, it would have been obvious to substitute and/or incorporate an additional agent to treat the same disease.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-19, 21, 23-30 and 33-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-17, 19, 21-22, 24-33 and  of copending Application No.15/763,631 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to self-foaming compositions which differ only in the active ingredient, i.e., ivermectin as opposed to brimonidine.  Because both agents are commonly known by one of ordinary skill in the art to treat rosacea, it would have been obvious to substitute and/or incorporate an additional agent to treat the same disease.
 This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/9/2020, prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S CABRAL/Primary Examiner, Art Unit 1618